MEMORANDUM**
Jasmail Singh Sandhu, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review questions of law de novo, and factual findings for substantial evidence. Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003). We deny the petition.
Sandhu contends that he was denied due process during his immigration hearing due to the ineffective assistance of his former counsel. Because Sandhu failed to comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988), and the alleged ineffective assistance is not plain on the face of the administrative record, see Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000), we reject this contention, see also Salaam v. INS, 229 F.3d 1234, 1239 *166(9th Cir.2000) (holding that credible applicant was not required to produce corroborative evidence).
Because Sandhu does not challenge the merits of the IJ’s denial of asylum and withholding, this issue is abandoned. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (stating that issues not discussed or supported by argument in an opening brief are deemed waived).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.